SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 for the period ended31 August, 2014 BP p.l.c. (Translation of registrant's name into English) 1 ST JAMES'S SQUARE, LONDON, SW1Y 4PD, ENGLAND (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F |X| Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of Yes No |X| Exhibit 1.1 Transaction in Own Shares dated1 August 2014 Exhibit 1.2 Transaction in Own Shares dated4 August 2014 Exhibit 1.3 Transaction in Own Shares dated5 August 2014 Exhibit 1.4 Transaction in Own Shares dated6 August 2014 Exhibit 1.5 Transaction in Own Shares dated7 August 2014 Exhibit 1.6 Transaction in Own Shares dated8 August 2014 Exhibit 1.7 Transaction in Own Shares dated11 August 2014 Exhibit 1.8 Director/PDMR Shareholding dated11 August 2014 Exhibit 1.9 Transaction in Own Shares dated12 August 2014 Exhibit 1.10 Transaction in Own Shares dated13 August 2014 Exhibit 1.11 Transaction in Own Shares dated14 August 2014 Exhibit 1.12 Transaction in Own Shares dated15 August 2014 Exhibit 1.13 Transaction in Own Shares dated18 August 2014 Exhibit 1.14 Transaction in Own Shares dated19 August 2014 Exhibit 1.15 Transaction in Own Shares dated20 August 2014 Exhibit 1.16 Transaction in Own Shares dated21 August 2014 Exhibit 1.17 Transaction in Own Shares dated22 August 2014 Exhibit 1.18 Transaction in Own Shares dated26 August 2014 Exhibit 1.19 Transaction in Own Shares dated27 August 2014 Exhibit 1.20 Transaction in Own Shares dated28 August 2014 Exhibit 1.21 Transaction in Own Shares dated29 August 2014 Exhibit 1.1 ﻿ ﻿ BP p.l.c. - Transaction in Own Shares BP p.l.c. - 1 August 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 each: Ordinary shares Date of purchase 31 July 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.2 ﻿ ﻿﻿ BP p.l.c. - Transaction in Own Shares BP p.l.c. - 4 August 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 each: Ordinary shares Date of purchase 1 August 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.3 ﻿ ﻿ BP p.l.c. - Transaction in Own Shares BP p.l.c. - 5 August 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 each: Ordinary shares Date of purchase 04 August 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.4 ﻿ ﻿ BP p.l.c. - Transaction in Own Shares BP p.l.c. - 6 August 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 each: Ordinary shares Date of purchase 05 August 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.5 ﻿ ﻿ BP p.l.c. - Transaction in Own Shares BP p.l.c. - 7 August 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 each: Ordinary shares Date of purchase 06 August 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.6 ﻿ BP p.l.c. - Transaction in Own Shares BP p.l.c. - 8 August 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 each: Ordinary shares Date of purchase 07 August 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.7 ﻿ ﻿ BP p.l.c. - Transaction in Own Shares BP p.l.c. - 11 August 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 each: Ordinary shares Date of purchase 08 August 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.8 ﻿ BP p.l.c. - Director/PDMR Shareholding BP p.l.c. - 11 August 2014 BP p.l.c. Notification of transactions of persons discharging managerial responsibility or connected persons BP p.l.c. was advised on 11 August 2014 by Computershare Plan Managers that on 11 August 2014 the following Directors and senior executives (all persons discharging managerial responsibilities in BP p.l.c.) acquired in London the number of BP ordinary shares (ISIN number GB0007980591) shown opposite their names below at £4.6405 per share through participation in the BP ShareMatch UK Plan:- Director Mr I.C. Conn 68 shares Dr B. Gilvary68 shares Other Persons Discharging Managerial Responsibilities Mr R. Bondy 68 shares Mr B. Looney68 shares Mr D. Sanyal68 shares This notice is given in fulfilment of the obligation under DTR3.1.4(1)(a)R. Exhibit 1.9 ﻿ ﻿ BP p.l.c. - Transaction in Own Shares BP p.l.c. - 12 August 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 each: Ordinary shares Date of purchase 11 August 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.10 ﻿ ﻿ BP p.l.c. - Transaction in Own Shares BP p.l.c. - 13 August 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 each: Ordinary shares Date of purchase 12 August 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.11 ﻿ ﻿ BP p.l.c. - Transaction in Own Shares BP p.l.c. - 14 August 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 each: Ordinary shares Date of purchase 13 August 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.12 ﻿ ﻿ BP p.l.c. - Transaction in Own Shares BP p.l.c. - 15 August 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 each: Ordinary shares Date of purchase 14 August 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.13 ﻿ BP p.l.c. - Transaction in Own Shares BP p.l.c. - 18 August 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 each: Ordinary shares Date of purchase 15 August 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.14 ﻿ ﻿ BP p.l.c - Transaction in Own Shares BP p.l.c. - 19 August 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 cents each: Ordinary shares Date of purchase 18 August 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.15 ﻿ ﻿ BP p.l.c - Transaction in Own Shares BP p.l.c. - 20 August 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 cents each: Ordinary shares Date of purchase 19 August 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.16 ﻿ ﻿ BP p.l.c - Transaction in Own Shares BP p.l.c. - 21 August 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 cents each: Ordinary shares Date of purchase 20 August 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.17 ﻿ ﻿ ﻿ BP p.l.c - Transaction in Own Shares BP p.l.c. - 22 August 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 cents each: Ordinary shares Date of purchase 21 August 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.18 ﻿ ﻿ BP p.l.c - Transaction in Own Shares BP p.l.c. - 26 August 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 cents each: Ordinary shares Date of purchase 22 August 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.19 ﻿ BP p.l.c. - Transaction in Own Shares BP p.l.c. - 27 August 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 each: Ordinary shares Date of purchase 26 August 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.20 ﻿ ﻿ BP p.l.c. - Transaction in Own Shares BP p.l.c. - 28 August 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 each: Ordinary shares Date of purchase 27 August 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.21 ﻿ ﻿ BP p.l.c. - Transaction in Own Shares BP p.l.c. - 29 August 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 each: Ordinary shares Date of purchase 28 August 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BP p.l.c. (Registrant) Dated:02September 2014 /s/ J. BERTELSEN J. BERTELSEN Deputy Secretary
